In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00112-CV




                IN RE TAD MAYFIELD




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Relator, father to J.M., B.M., and M.M., has filed a petition for a writ of mandamus

asking this Court to direct the 71st Judicial District Court of Harrison County, Texas, to

(1) vacate a temporary order appointing nonparents as joint managing conservators of the

children with the right to designate their primary residence, (2) dismiss the nonparents’ original

petition seeking conservatorship of the children, and (3) return the children to Relator. Because

Relator failed to comply with the Texas Rules of Appellate Procedure, we deny the mandamus

petition.

        Rule 52.7(a)(1) states that a Relator must file with the petition “a certified or sworn copy

of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding.” TEX. R. APP. P. 52.7(a)(1). Rule 52.3(k)(1)(A) states, “The appendix

must contain . . . a certified or sworn copy of any order complained of, or any other document

showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Here, the mandamus record

and appendix are not accompanied by affidavit. Although some documents in the mandamus

record and appendix have been properly certified by the district court clerk and court reporter,

others contain only a stamp of the words “TRUE AND CORRECT COPY,” without any

indication that the stamp was placed there by the district court clerk. We find this stamp

insufficient to meet the requirements of the Texas Rules of Appellate Procedure.1 Because the

Relator’s petition relies on these improperly certified documents, some of the documents that are

material to Relator’s petition for a writ of mandamus are neither certified nor sworn.

1
 In contrast, the properly certified documents contain a stamp of the words “A TRUE COPY of the Original hereof,
I certify,” along with a stamped signature line that was actually signed by the district clerk.
                                                       2
       “‘Because the record in a mandamus proceeding is assembled by the parties,’ we must

‘strictly enforce[] the authentication requirements of rule 52 to ensure the integrity of the

mandamus record.’” In re Landstar Ranger, Inc., No. 06-21-00068-CV, 2021 WL 3411534, at

*1 (Tex. App.—Texarkana Aug. 4, 2021, orig. proceeding) (mem. op.) (quoting In re Long, 607

S.W.3d 443, 445 (Tex. App.—Texarkana 2020, orig. proceeding)). “It is the relator’s burden to

provide this Court with a sufficient record to establish the right to mandamus relief.” Id.

(quoting In re Long, 607 S.W.3d at 446) (citing TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1)). Here,

the Relator has failed to provide us with a sufficient record because several of the documents

attached to the petition do not comply with Rules 52.3(k)(1)(A) or 52.7(a)(1).

       As a result, we deny the petition for a writ of mandamus.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       December 7, 2021
Date Decided:         December 8, 2021




                                                3